Title: From Thomas Jefferson to John Wayles Eppes, 27 March 1801
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Washington Mar. 27. 1801.

According to the plan I had proposed of each of us answering immediately on reciept of a letter from the other, by which means we should keep up a continued correspondence, & hear mutually about once a fortnight, I was waiting a letter from you, and began to be very uneasy, when yesterday yours of the 18th. came to hand. I set out the last day of this month for Monticello, where I shall remain three  weeks only, and sincerely lament we cannot all be together there; and that I have no chance of seeing my dear Maria till August. the cause which prevents her now going to Monticello, will I suppose forbid me to expect what I much wished, a visit here. whether I could take a flying trip of one week to Monticello in June is doubtful.—as soon as I arrive there I will send to you for Dr. Walker’s & Bell’s pair of horses. draw your bills at 90. days, as I desired in my last, on Gibson & Jefferson, who are instructed to accept them. tho I am disposed to give 500. D. for Haxhall’s as a riding horse, yet it is too much for carriage horses. I would give 800. for Dr. Shore’s. if Haxall’s can be bought for 500. D. about the 1st. of May at 90. day’s, and Dr. Shore’s pair on the same credit about the 1st. of June, it would bring the paiments within my accomplishment: tho’ it would have been convenient to me to have recieved Haxall’s with the two first, to save a second sending for him. but that would be to propose 120. days credit instead of 90. which he would not like. will Doctr. Shore’s match in colour with Dr. Walker’s?
I am happy to learn from all quarters that the ground proposed by me in my inaugural address is considered as a ground of union. the accession to us since the 11th. of February has been immense. I am in hopes our administration will give satisfaction. the mission of Dawson is only disapproved because misrepresented. I had determined to send a Lieutt. or an ensign, merely as a messenger, & allowing him moderate expences in addition to his pay. the enquiry for a proper one, became known to Dawson, who offered to go on the same scale of allowance. he was preferred, because known, worthy of all confidence, honest & intelligent: and because his known character would answer the additional purpose of giving verbal assurances of our friendship to that government and useful statements of the state of things here. if absent 4. months, his allowance for expences will be 720. Dollars, whereas Livingston’s, had he gone, would in the same time have have been 3000. D. besides the inadmissibility of sending a minister there before the ratification of the treaty. Livingston will not recieve his commission till Dawson returns. the lying appointments published in the newspapers are another source of discontent. I recommend to you to pay not the least credit to pretended appointments in any paper, till you see it in Smith’s. he is at hand to enquire at the offices, and is careful not to publish them on any other authority. but what there will be the most difference of opinion about will be removals. that all former officers should be removed, no man thinks; that some should, all agree. But no two draw the same line. mr Adams’s last appointments, made just as he was going out of office, are treated by me as nullities  (except the judges.) I appoint others instead of them generally. Marshals & attorneys who have packed juries or committed other legal oppression on our citizens are under a course of removal. officers in every line who have been guilty of misconduct & abuse of office, will be removed. but for mere difference of principle, I am not disposed to disturb any man. this is exactly what we have complained of in the former administration. some acts of injustice in that way by mr Adams, I shall redress. these removals, tho’ unquestionably just, will be thought too much by some, too little by others. so that on that ground I can expect nothing like a general approbation. still I shall hope indulgence when it shall be seen that removals are on fixed rules, applied to every case without passion or partiality. the rule may be disapproved, but the application shall be beyond reproach.—my tenderest love to my dear & ever beloved Maria; and to yourself health happiness & affectionate esteem.

Th: Jefferson


P.S. Gibson & Jefferson will pay you £16–4–9 for your 902. ℔ tobo. whenever called for.

